t c memo united_states tax_court donna r space petitioner v commissioner of internal revenue respondent docket no 1038-08l filed date joseph falcone for petitioner john w stevens for respondent memorandum opinion goeke judge this case is before the court on a petition filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination this case was submitted fully stipulated pursuant to rule and the facts are so found petitioner argues that the notice_of_deficiency and the underlying assessments for taxable_year sec_2002 and are invalid and consequently a notice_of_deficiency for these periods must be issued respondent argues that the notice_of_deficiency was valid and that respondent complied with the requirement of sec_6330 to mail a sec_6330 notice to petitioner at her last_known_address and petitioner failed to timely request a collection hearing because we find that respondent failed to issue a valid final notice_of_intent_to_levy and notice of the right to a hearing to petitioner notice_of_intent_to_levy we will not decide the validity of the deficiency_notice or of the assessments instead on the court’s own motion the case will be dismissed for lack of jurisdiction background petitioner resided on westmoreland road in detroit michigan the westmoreland address at the time she filed her petition on date petitioner received internal_revenue_service letter at her westmoreland address the letter contained a copy of a report of examination explaining proposed adjustments for petitioner’s tax years the letter 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended was sent by certified mail from an internal_revenue_service irs office in detroit michigan on date respondent issued petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy the notice_of_intent_to_levy was sent to the petitioner’s previous address on wildemere street in detroit michigan the wildemere address petitioner did not receive the notice_of_intent_to_levy until date on that day petitioner filed form request for a collection_due_process or equivalent_hearing with respondent’s appeals_office in her request for a collection_due_process cdp hearing petitioner indicated that the request should be considered timely because the notice_of_intent_to_levy was not sent to her last_known_address an irs settlement officer spoke to petitioner’s counsel on date and informed him that the appeals officer had determined that the cdp_notice issued on date was not in error because the wildemere address was petitioner’s last_known_address according to the records of the irs on date respondent issued a decision letter concerning equivalent_hearing under sec_6320 and or decision letter the parties stipulated that the decision letter was to be treated as a notice_of_determination on date petitioner filed her petition with this court discussion the tax_court is a court of limited jurisdiction and we may exercise that jurisdiction only to the extent authorized by congress 85_tc_527 the court’s jurisdiction under sec_6320 and sec_6330 depends upon the issuance of a valid notice_of_determination and the filing of a timely petition for review see 123_tc_1 affd 412_f3d_819 7th cir 117_tc_122 116_tc_263 114_tc_492 see also rule b in the absence of a notice_of_determination this court generally lacks jurisdiction a necessary predicate for the issuance of a notice_of_determination is the issuance of a notice_of_intent_to_levy to the taxpayer at the taxpayer’s last_known_address or otherwise in conformity with sec_6330 see sec_6330 thus even if it is clear the court does not have jurisdiction because the taxpayer’s request for an appeals_office hearing was untimely we must still decide the proper basis for dismissal 116_tc_255 in buffano v commissioner tcmemo_2007_32 we dismissed a collection review petition for lack of jurisdiction because the secretary did not send a valid notice_of_intent_to_levy to the taxpayer’s last_known_address we reasoned that sec_6331 provides that at least days before an enforced collection action by levy the secretary is obligated to provide the taxpayer with a notice_of_intent_to_levy including notice of the administrative appeals available to the taxpayer id citing 115_tc_35 and 114_tc_176 sec_6330 provides that the notice_of_intent_to_levy must be given in person left at the person’s dwelling or usual place of business or sent by certified or registered mail to the person’s last_known_address kennedy v commissioner tcmemo_2008_33 thus because the taxpayer’s last_known_address was not used we found the notice_of_intent_to_levy invalid see buffano v commissioner supra sec_301_6212-2 and b proced admin regs applies to all notices and documents whenever the term last_known_address is used sec_301_6212-2 proced admin regs the regulation provides as a general_rule a taxpayer’s last_known_address is the address that appears on the taxpayer’s most recently filed and properly processed federal tax_return unless the internal_revenue_service irs is given clear and concise notification of a different address sec_301_6212-2 proced admin regs see kennedy v commissioner t c pincite n 62_tc_367 affd without published opinion 538_f2d_334 9th cir an inquiry into a taxpayer’s last_known_address is based on the relevant facts and circumstances see 74_tc_430 if the government has become aware of a change_of address the commissioner may not rely on the address listed on the last-filed tax_return but must exercise reasonable care to discern the taxpayer’s correct address see eg 83_tc_626 we examine what the commissioner knew at the time the notice was issued attributing ‘to the commissioner information which the commissioner knows or should know with respect to a taxpayer’s last_known_address through the use of its computer system ’ buffano v commissioner supra quoting 91_tc_1019 where the court determines that it lacks jurisdiction because the taxpayer did not receive a valid notice_of_determination the basis for dismissal may depend on whether the secretary mailed a sec_6320 notice to the taxpayer’s last_known_address or otherwise served the notice in the manner prescribed by sec_6320 kennedy v commissioner t c pincite this also applies to sec_6330 notices as the commissioner must first issue a final notice_of_intent_to_levy and send it to the taxpayer at the taxpayer’s last_known_address before a hearing is held and the notice_of_determination is issued sec_6330 if the secretary fails to mail a sec_6320 notice to the taxpayer at his last_known_address or otherwise fails to comply with sec_6320 we dismiss the case on the ground that the purported sec_6320 notice is invalid id kennedy v commissioner tcmemo_2008_33 buffano v commissioner tcmemo_2007_32 if the secretary mails the sec_6320 notice to the taxpayer at the correct address we dismiss the case on the ground that the taxpayer failed to timely request a collection hearing pickell v commissioner tcmemo_2008_60 however where the taxpayer timely requests a cdp hearing but receives an equivalent_hearing concluded by a decision letter we have held that in certain circumstances the court may treat the decision letter as a valid notice_of_determination and review the decision letter under sec_6330 119_tc_252 in smith v commissioner tcmemo_2007_221 the court stated that a decision letter issued as a result of an equivalent_hearing when a taxpayer was entitled to but not given a sec_6330 hearing may constitute a determination for purposes of sec_6330 see craig v commissioner supra in craig and smith the taxpayer received a notice_of_intent_to_levy at his last_known_address and timely requested a cdp hearing however petitioner was never given the opportunity to make a timely request for a cdp hearing because respondent sent the notice_of_intent_to_levy to the incorrect address by the time petitioner received the notice_of_intent_to_levy the statutory time for requesting a cdp hearing had already passed in addition there is pertinent caselaw that suggests that when a taxpayer does not file a timely request for a cdp hearing there will be no determination for purposes of sec_6320 and or d in 123_tc_1 this court found that when a taxpayer did not timely request a cdp hearing in response to a notice_of_intent_to_levy mailed to his last_known_address the decision in the decision letter was not a determination for purposes of sec_6330 in pragasam v commissioner tcmemo_2006_86 affd 239_fedappx_325 9th cir the taxpayer did not timely request a cdp hearing in response to a notice of lien filing as a result we ruled that the decision in the decision letter was not a determination for purposes of sec_6320 and sec_6330 see also orum v commissioner supra pincite respondent sent petitioner a letter which enclosed a copy of a report of examination explaining proposed adjustments to petitioner’s tax for the year sec_2002 through the letter was sent to petitioner’s westmoreland address on date on date days later respondent issued the notice_of_intent_to_levy and sent it to petitioner’s wildemere address looking at the facts and circumstances we find that the irs had clear and concise notification of petitioner’s westmoreland address when the notice of intent was sent to her wildemere address the parties stipulated that respondent's decision letter should be treated as a notice_of_determination but tax_court jurisdiction cannot be conferred upon the court by agreement of parties 119_tc_356 it is well settled that this court can proceed in a case only if we have jurisdiction and that any party or the court sua sponte can question jurisdiction at any time even after the case has been tried and briefed see 111_tc_273 90_tc_142 78_tc_215 in sum we find that the notice_of_intent_to_levy issued to petitioner with respect to the and tax years was not mailed to petitioner’s last_known_address was not received until after the 30-day period of sec_6330 expired and is therefore invalid accordingly we will dismiss this case for lack of jurisdiction to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
